THE THIRTEENTH COURT OF APPEALS

                                   13-22-00275-CV


  SOLAR MOSAIC, LLC AS SUCCESSOR IN INTEREST TO SOLAR MOSAIC, INC.
                    AND STREAMLINE ENERGY, LLC
                                v.
                          ANDREW BROWN


                                 On Appeal from the
                 County Court at Law No. 4 of Nueces County, Texas
                     Trial Court Cause No. 2021CCV-61372-4


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed. The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal will be taxed against the

party incurring the same.

      We further order this decision certified below for observance.

November 3, 2022